Per Curiam:
This case was fairly submitted to the jury with proper instructions. The defendant,, who was a mar*242ried woman, had, according to the evidence, a set of drilling tools given to her by her brothers. She engaged in the business and employed her husband to superintend it. He had the right to give her his labor and skill, and his creditors could not levy upon her property produced by means of such labor and skill with her original capital. All that she acquired was the result of her original investment, and her husband’s creditors had no more right to levy upon it than the creditors of any other person employed by her as a clerk or servant.
Judgment affirmed.